Whitfield, C. J.,
delivered the opinion of the court.
We cannot concur in the result reached by the learned chancellor in this case. We are satisfied, after careful consideration of the record, that the business of Virden & Company was what is well known as a “bucket-shop” business, a gambling business, pure and simple, and that appellee knew the nature of the business. We deduce this conclusion from his own testimony taken as a whole. He was to be paid, not at all events, but out of the net profits of the business. It is clear that the notes were without consideration; there was no legal novation, or no new or different consideration passed, and Mrs. Ellen Virden was not released. On the contrary, the amended bill clearly puts appellee’s claim on the receipt of June 8, 1896, as its basis, and expressly declares that when the notes were executed Mrs. Virden was not released she being a partner in the firm. Whatever moral consideration George S. Virden may have been under to repay this money, we can find no legal consideration for the notes, and on the receipt of June 8, 1896, and the facts connected with it, the appellee must fail.
We regret our inability under the law to hold appellant for this money, but we sit to administer the law as written, unswayed by sympathy. Hard cases make bad precedents. See Duval v. Neal, 70 Miss., 288; Adams v. Power, 48 Miss., 450; Code of 1892, §§ 1120, 1121, 2114; Lemonius v. Mayer, 71 Miss., 523; White v. Eason, 15 So. Rep., 66; Atwoods. Mangold, recently decided. In this view it is immaterial whether the deed from husband to wife was valid or not.

The decree is reversed and bill dismissed.